DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-28, filed on 9/12/2019, is pending in this office action.


Information Disclosure Statement
4.	Initialed and dated copy of Applicant's IDS form 1449, filed 9/12/2019, are attached to the instant Office action.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US Publication 2019/0121902 A1) in view of Baid et al. (US Publication 2018/0329931 A1)
	As per claim 1, Ryan teaches A method, (see Abstract)
comprising: a shard catalog server receiving schema data that defines a first sharded table schema that defines a first sharded table; (paragraph 0043, 0045, a sharded database stores schema information for sharded tables, as well as Bloom filters associated with sharded tables)
in response to receiving said first sharded table schema, said shard catalog server creating a respective table shard of said first sharded table on each database shard of a sharded database, wherein each database shard is hosted by a respective DBMS shard of a plurality of DBMS shards; (paragraph 0043, 0047, 003, each database shard includes a sharded table, the records of the sharded table associated with a sharding key)

for each DBMS shard of said plurality of DBMS shards, said shard catalog server receiving respective local schema defining the respective federated table included in said each DBMS shard; (paragraph 0049, 0051, 0055, Bloom filters containing record information are created and updated based on selected database shards)
Ryan does not explicitly indicate said shard catalog server generating a global schema defining said plurality of federated tables as a second sharded table; said global schema defines a plurality of columns for said second sharded table.
Baid teaches said shard catalog server generating a global schema defining said plurality of federated tables as a second sharded table; said global schema defines a plurality of columns for said second sharded table. (paragraph 0040, 0042, 0107, 0108, a schema file for a source schema is generated that includes global schema information, and the schema including global schema columns)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Ryan’s method of providing database sharding utilizing sharded tables with Baid’s ability to generate schema files to manage application schema changes is distributed data storage system utilizing data shards. This gives the user the ability to generate and utilize schema files storing schema information of database shards when changes to a schema occur within data shards of a sharded database. The motivation for doing so would be to better persist and share data across different data storage systems in a network (paragraph 0003).
As per claim 2, Ryan and Baid are taught as per claim 1 above. Baid additionally teaches said shard catalog server receiving a particular query that references said second sharded table and one or more columns of said plurality of columns; (paragraph 0108, query against schema table)
executing said particular query, wherein executing said particular query includes: at least one of said plurality of DBMS shards executing a respective shard query against a respective federated table included in said at least one of said plurality of DBMS shards, said respective shard query referencing each of said one or more columns. (paragraph 0097, 0109, executing query)
As per claim 3, Ryan teaches said global schema defines a shardspace name of each DBMS shard of said plurality of DBMS shards that identifies said each DBMS shard. (paragraph 0047, id field)
As per claim 4, Ryan and Baid are taught as per claim 3 above. Baid additionally teaches said particular query includes a predicate referencing a particular shardspace name as pseudocolumn, said pseudocolumn not being materialized in any federated table of said plurality of federated tables, said particular shardspace name identifying a particular DMBS shard of said at least one of said plurality of DBMS shards; (paragraph 0093, 0099, 0104, named columns)
wherein, in response to said particular query including said predicate, the particular DMBS shard executing the respective shard query. (paragraph 0097, 0109, executing query)
As per claim 5, Ryan and Baid are taught as per claim 2 above. Baid additionally teaches said global schema defines a global datatype for each of said 
As per claim 6, Ryan and Baid are taught as per claim 5 above. Baid additionally teaches said respective shard query includes a predicate referencing one or more global datatypes defined in said global schema for said one or more columns; (paragraph 0108, query against schema table)
wherein, in response to said respective query including said predicate, said at least one of said plurality of DBMS shards converting one or more source datatypes associated with said one or more columns to said one or more global datatypes. (paragraph 0014, 0078, data object type)
As per claim 7, Ryan and Baid are taught as per claim 2 above. Baid additionally teaches generating said global schema comprises said shard catalog server tracking any columns of said plurality of columns that are heterogeneous. (paragraph 0100, 0101, version columns)
As per claim 8, Ryan and Baid are taught as per claim 2 above. Baid additionally teaches generating said global schema comprises said shard catalog server tracking corresponding columns from said plurality of columns that are associated with different datatypes. (paragraph 0104, 0107, index columns)
As per claim 9, Ryan and Baid are taught as per claim 2 above. Baid additionally teaches generating said global schema comprises said shard catalog server tracking any columns from said plurality of columns of said second sharded table that does not have a corresponding column in a particular federated table of said plurality of federated tables. (paragraph 0132, existed in database)
As per claim 10, Ryan teaches said shard catalog server routing queries referencing one or more of said plurality of federated tables, to one or more of said plurality of DBMS shards without shard keys. (paragraph 0068, without rebuilding filter)
As per claim 11, Ryan and Baid are taught as per claim 1 above. Baid additionally teaches said shard catalog server creating user accounts and associated privileges and granting said user accounts access to said plurality of federated tables according said privileges; said shard catalog server granting itself as a user account, with access to each of said plurality of federated tables. (paragraph 0025, secondary index for user id)
As per claim 12, Ryan teaches generating said global schema includes receiving integration rules for integration of received local schemas into the global schema. (paragraph 0045, 0048, bloom filters different hashing algorithm)
As per claim 13, Ryan and Baid are taught as per claim 1 above. Baid additionally teaches said plurality of DBMS shards run on one or more different releases of the same DBMS system. (paragraph 0029, 0038,versions of the application schema)
As per claim 14, Ryan teaches said plurality of DBMS shards run on one or more different DBMS systems from different vendors. (paragraph 0064, sharded database)

As per claim 15, Ryan teaches One or more non-transitory computer-readable storage media storing one or more sequences of program instructions which, when executed by one or more computing devices, cause: (see Abstract)

in response to receiving said first sharded table schema, said shard catalog server creating a respective table shard of said first sharded table on each database shard of a sharded database, wherein each database shard is hosted by a respective DBMS shard of a plurality of DBMS shards; (paragraph 0043, 0047, 003, each database shard includes a sharded table, the records of the sharded table associated with a sharding key)
wherein each DBMS shard of said plurality of DBMS shards includes a respective federated table of a plurality of federated tables; (paragraph 0047, 0064, sharded tables can be shared for data shards of a sharded database)
for each DBMS shard of said plurality of DBMS shards, said shard catalog server receiving respective local schema defining the respective federated table included in said each DBMS shard; (paragraph 0049, 0051, 0055, Bloom filters containing record information are created and updated based on selected database shards)
Ryan does not explicitly indicate said shard catalog server generating a global schema defining said plurality of federated tables as a second sharded table; said global schema defines a plurality of columns for said second sharded table.
Baid teaches said shard catalog server generating a global schema defining said plurality of federated tables as a second sharded table; said global schema defines a plurality of columns for said second sharded table. (paragraph 0040, 0042, 0107, 0108, 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Ryan’s method of providing database sharding utilizing sharded tables with Baid’s ability to generate schema files to manage application schema changes is distributed data storage system utilizing data shards. This gives the user the ability to generate and utilize schema files storing schema information of database shards when changes to a schema occur within data shards of a sharded database. The motivation for doing so would be to better persist and share data across different data storage systems in a network (paragraph 0003).
As per claim 16, Ryan and Baid are taught as per claim 15 above. Baid additionally teaches said shard catalog server receiving a particular query that references said second sharded table and one or more columns of said plurality of columns; (paragraph 0108, query against schema table)
executing said particular query, wherein executing said particular query includes: at least one of said plurality of DBMS shards executing a respective shard query against a respective federated table included in said at least one of said plurality of DBMS shards, said respective shard query referencing each of said one or more columns. (paragraph 0097, 0109, executing query)
As per claim 17, Ryan teaches said global schema defines a shardspace name of each DBMS shard of said plurality of DBMS shards that identifies said each DBMS shard. (paragraph 0047, id field)
As per claim 18, Ryan and Baid are taught as per claim 17 above. Baid additionally teaches said particular query includes a predicate referencing a particular shardspace name as pseudocolumn, said pseudocolumn not being materialized in any federated table of said plurality of federated tables, said particular shardspace name identifying a particular DMBS shard of said at least one of said plurality of DBMS shards; (paragraph 0093, 0099, 0104, named columns)
wherein, in response to said particular query including said predicate, the particular DMBS shard executing the respective shard query. (paragraph 0097, 0109, executing query)
As per claim 19, Ryan and Baid are taught as per claim 16 above. Baid additionally teaches said global schema defines a global datatype for each of said plurality of columns for said second sharded table. (paragraph 0014, 0078, data object type)
As per claim 20, Ryan and Baid are taught as per claim 19 above. Baid additionally teaches said respective shard query includes a predicate referencing one or more global datatypes defined in said global schema for said one or more columns; (paragraph 0108, query against schema table)
wherein, in response to said respective query including said predicate, said at least one of said plurality of DBMS shards converting one or more source datatypes associated with said one or more columns to said one or more global datatypes. (paragraph 0014, 0078, data object type)
As per claim 21, Ryan and Baid are taught as per claim 16 above. Baid additionally teaches generating said global schema comprises said shard catalog server 
As per claim 22, Ryan and Baid are taught as per claim 16 above. Baid additionally teaches generating said global schema comprises said shard catalog server tracking corresponding column from said plurality of columns that are associated with different datatypes. (paragraph 0104, 0107, index columns)
As per claim 23, Ryan and Baid are taught as per claim 16 above. Baid additionally teaches generating said global schema comprises said shard catalog server tracking any columns from said plurality of columns of said second sharded table that does not have a corresponding column in a particular federated table of said plurality of federated tables. (paragraph 0132, existed in database)
As per claim 24, Ryan teaches said shard catalog server routing queries referencing one or more of said plurality of federated tables, to one or more of said plurality of DBMS shards without shard keys. (paragraph 0068, without rebuilding filter)
As per claim 25, Ryan and Baid are taught as per claim 15 above. Baid additionally teaches said shard catalog server creating user accounts and associated privileges and granting said user accounts access to said plurality of federated tables according said privileges; said shard catalog server granting itself as a user account, with access to each of said plurality of federated tables. (paragraph 0025, secondary index for user id)
As per claim 26, Ryan teaches generating said global schema includes receiving integration rules for integration of received local schemas into the global schema. (paragraph 0045, 0048, bloom filters different hashing algorithm)
As per claim 27, Ryan and Baid are taught as per claim 15 above. Baid additionally teaches said plurality of DBMS shards run on one or more different releases of the same DBMS system. (paragraph 0029, 0038,versions of the application schema)
As per claim 28, Ryan teaches said plurality of DBMS shards run on one or more different DBMS systems. (paragraph 0064, sharded database)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vanover (US Publication 2020/0364363 A1)
Jhingran (US Patent 9,875,272 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168